         Case 3:20-cv-00026-GMN-WGC Document 34
                                             33 Filed 09/16/21
                                                      09/15/21 Page 1 of 3




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     HEATHER FRALEY
3    Assistant Federal Public Defender
     Texas Bar No. 24050621
4    heather_fraley@fd.org
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6    (702) 388-5819 (fax)

7    Attorneys for Petitioner James Biela

8
                           UNITED STATES DISTRICT COURT
9
                                  DISTRICT OF NEVADA
10

11   JAMES MICHAEL BIELA,
                                            Case No. 3:20-cv-00026-GMN-WGC
12               Petitioner,

13         v.                               STIPULATION AND ORDER TO
                                            STAY FEDERAL PROCEEDINGS
14   WILLIAM GITTERE, Warden, Ely State     PENDING EXHAUSTION OF STATE
     Prison, and AARON D. FORD, Attorney    REMEDIES
15   General of the State of Nevada,
                                                 DEATH PENALTY CASE
16               Respondents.

17

18

19

20

21

22

23
          Case 3:20-cv-00026-GMN-WGC Document 34
                                              33 Filed 09/16/21
                                                       09/15/21 Page 2 of 3




1                                      STIPULATION

2          Petitioner James Biela, through counsel Heather Fraley, Assistant Federal

3    Public Defender, and Respondent William Gittere, et al, through counsel Heather

4    Procter, Chief Deputy Attorney General, hereby stipulate as follows:

5             •   On December 10, 2020, Mr. Biela filed his second habeas petition in

6                 the Second Judicial District Court of Nevada. On August 30, 2021, the

7                 same day he filed an amended petition in federal court, he filed an

8                 amended petition in state court. These state petitions were filed in an

9                 attempt to exhaust any unexhausted claims raised in federal court.

10            •   The parties agree that the federal proceedings should be stayed

11                pending the conclusion of the second state exhaustion proceeding.

12            •   The parties agree that the exhaustion proceeding includes any appeal

13                to the Nevada Supreme Court following resolution of the petition in

14                the state district court, and that the proceeding is concluded once

15                remittitur issues from that appeal.

16            •   The parties agree that Mr. Biela will file a status report regarding the

17                progress of the exhaustion proceeding on December 15, 2021, and every

18                six months thereafter until the proceeding is concluded. Respondents

19                may, if necessary, file and serve a response to any such status report

20                within 15 days after its service. If necessary, Mr. Biela may then file a

21                reply within 15 days of service of the response.

22

23

                                                2
         Case 3:20-cv-00026-GMN-WGC Document 34
                                             33 Filed 09/16/21
                                                      09/15/21 Page 3 of 3




1             •   The parties agree that Mr. Biela will file a motion to reopen the federal

2                 proceeding within thirty days of the conclusion of the state exhaustion

3                 proceeding.

4             •   The parties agree that Respondents do not, by stipulating to the

5                 instant stay, waive any arguments as to exhaustion, timeliness,

6                 procedural default, or other potential procedural defenses as to any

7                 federal petition Mr. Biela already filed or may file in the future.

8          DATED this 15th day of September 2021

9
     RENE L. VALLADARES                              AARON FORD
10   Federal Public Defender                         Nevada Attorney General

11   /s/ Heather Fraley                              /s/ Heather Procter
     HEATHER FRALEY                                  HEATHER PROCTER
12   Assistant Federal Public Defender               Chief Deputy Attorney General

13

14
                                         IT IS SO ORDERED
15
                                         U.S. District Judge Gloria Navarro
16
                                         DATED ______________,
                                                 Sept 16       2021
17

18

19

20

21

22

23

                                                 3
